02/11/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 21-0605


                                       DA 21-0605
                                    _________________

 BOARD OF REGENTS OF HIGHER
 EDUCATION OF THE STATE OF MONTANA,

              Petitioner and Appellee,

       v.
                                                                        ORDER
 THE STATE OF MONTANA, by and through
 Austin Knudsen, Attorney General of the State of
 Montana in his official capacity,

              Respondent and Appellant.
                                _________________

       On February 10, 2022, the Court granted Representative Seth Berglee’s motion to file an
amicus brief, ordering that the brief would be filed on February 16, one week after Appellant’s
brief was due. Counsel for Amicus has filed a revised motion to file the amicus brief based upon
the Court’ rejection of Appellant’s opening brief. The Court deems this a motion for extension.
       IT IS HEREBY ORDERED that the amicus brief is due seven days from the date
Appellant’s brief is filed.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                     February 11 2022